            Case 1:20-cv-02768-UNA Document 3 Filed 09/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT                       FILED
                            FOR THE DISTRICT OF COLUMBIA                        SEP 30 2020
                                                                          Clerk, U.S. District & Bankruptcy
JAMIE LABRANCHE,                                     )                    Court for the District of Columbia
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 20-2768 (UNA)
                                                     )
DONALD J. TRUMP, et al.,                             )
                                                     )
                       Defendants.                   )

                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of the plaintiff’s application to proceed

in forma pauperis and his pro se complaint.

       A pro se litigant’s pleadings are held to less stringent standards than would be applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).


                                                 1
           Case 1:20-cv-02768-UNA Document 3 Filed 09/30/20 Page 2 of 2




        This plaintiff demands an award of $3,352,787.69 for reasons that are unclear.

Mentioned are two cases plaintiff filed in the United States Court of Appeals for the Fifth

Circuit, the alleged destruction of documents submitted to the Fifth Circuit for in camera review,

and crimes allegedly committed by the President of the United States and other federal

government officials. The complaint fails to include a short and plain statement of a claim

showing that the plaintiff is entitled to relief of any kind.

        The Court concludes that the complaint, as drafted, does not meet the minimal pleading

standard set forth in Rule 8. Accordingly, the complaint and this civil action will be dismissed

without prejudice, and the plaintiff’s application to proceed in forma pauperis will be granted.

An Order is issued separately.


DATE: September 30, 2020                                /s/
                                                        RUDOLPH CONTRERAS
                                                        United States District Judge




                                                   2
